 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
              CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
 9
10   ARTHUR GRAY,                    )   Case No. CV 18-07721-JVS (AS)
                                     )
11                  Petitioner,      )
                                     )   ORDER ACCEPTING FINDINGS,
12            v.                     )
                                     )   CONCLUSIONS AND RECOMMENDATIONS OF
13   STU SHERMAN, Warden,            )
                                     )   UNITED STATES MAGISTRATE JUDGE
14                  Respondent.      )
                                     )
15                                   )
16
17       Pursuant to 28 U.S.C. section 636, the Court has reviewed the

18 Petition, all of the records herein and the attached Report and
19 Recommendation of United States Magistrate Judge. After having made a
20 de novo determination of the portions of the Report and Recommendation
21 to which objections were directed, the Court concurs with and accepts
22 the findings and conclusions of the Magistrate Judge.
23
24       IT IS ORDERED that Judgment be entered denying and dismissing the

25 Petition with prejudice.
26 //
27 //
28 //
 1      IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
 2 the Magistrate Judge’s Report and Recommendation and the Judgment herein
 3 on counsel for Petitioner and counsel for Respondent.
 4
 5      LET JUDGMENT BE ENTERED ACCORDINGLY.
 6
 7           DATED: February 5, 2019.
 8
 9
10
                                         JAMES V. SELNA
11                                UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
